Exhibit 1.1 ANNUAL INFORMATION FORM (Except as otherwise noted the information herein is given as at December 31, 2010) March 25, 2011 TABLE OF CONTENTS Page ABBREVIATIONS 1 CONVERSIONS 1 DEFINITIONS 2 GLOSSARY OF TECHNICAL TERMS 5 CURRENCY 8 FORWARD-LOOKING INFORMATION 8 SHARE CONSOLIDATION 11 SONDE RESOURCES CORP. 12 GENERAL DEVELOPMENT OF THE BUSINESS 13 DESCRIPTION OF THE BUSINESS 16 PRINCIPAL PROPERTIES 22 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION 24 RISK FACTORS 32 INDUSTRY CONDITIONS 41 DIVIDENDS 43 DESCRIPTION OF SHARE CAPITAL 43 MARKET FOR SECURITIES 45 PRIOR SALES 45 ESCROWED SECURITIES 45 DIRECTORS AND OFFICERS 45 AUDIT COMMITTEE 48 LEGAL AND REGULATORY PROCEEDINGS 49 INTERESTS OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 50 TRANSFER AGENT AND REGISTRAR 50 MATERIAL CONTRACTS 50 INTERESTS OF EXPERTS 50 ADDITIONAL INFORMATION 50 APPENDIX "A" REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR OR AUDITOR A1 APPENDIX "B"REPORT OF MANAGEMENT AND DIRECTORS ON OIL AND GAS DISCLOSURE B1 APPENDIX "C"CHARTER OF THE AUDIT COMMITTEE OF SONDE RESOURCES CORP. C2 -i- ABBREVIATIONS In this Annual Information Form, the following abbreviations have the meanings set forth below. Oil, Natural Gas Liquids and Natural Gas bbl barrel Mbbl thousand barrels MMbbl million barrels bbl/d barrel or barrels per day Mcf thousand cubic feet MMcf million cubic feet Mcf/d thousand cubic feet per day MMcf/d million cubic feet per day MMBtu million British Thermal Units MMscf/d million standard cubic feet per day of gas Bcf billion cubic feet Tcf trillion cubic feet GJ gigajoule Other AECO a natural gas storage facility located at Suffield, Alberta API American Petroleum Institute °API an indication of the specific gravity of crude oil measured on the API gravity scale. Liquid petroleum with a specified gravity of 28 °API or higher is generally referred to as light crude oil BOE barrel of oil equivalent of natural gas and crude oil on the basis of 1 BOE for 6 Mcf of natural gas. BOEs may be misleading, particularly if used in isolation. A BOE conversion ratio of 6 Mcf to 1 bbl is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead BOE/d barrels of oil equivalent per day m3 cubic metres MBOE 1,000 barrels of oil equivalent $M thousands of dollars $MM millions of dollars WTI West Texas Intermediate, the reference price paid in U.S. dollars at Cushing, Oklahoma for crude oil of standard grade 3D three dimensional seismic CONVERSIONS The following table sets forth certain conversions between Standard Imperial Units and the International System of Units (or metric units). To Convert From To Multiply By Mcf 1,000 m3 of gas 1,000 m3 of gas Mcf bbl m3 of oil m3 of oil bbl feet metres metres feet miles kilometres kilometres miles acres hectares hectares acres GJ MMBtu DEFINITIONS In this Annual Information Form, the following words and phrases have the meanings specified below, unless the context otherwise requires. "7th of November Block" means the "7th of November" Block, covering approximately 310,799 hectares (768,000 acres) located approximately 121 kilometres (75 miles) offshore the Mediterranean Gulf of Gabes as described in and subject to the terms of the EPSA. "7th of November Block JOA" means the joint operating agreement dated July 5, 2010 between the Company and Sahara in respect of the 7th of November Block. "7th of November Block Participation Agreement" means the Participation Agreement dated July 5, 2008 between the Company and Sahara in respect of the 7th of November Block. "ABCA" means the Business Corporations Act (Alberta), including the regulations promulgated thereunder, as amended from time to time. "Arrangement" means the plan of arrangement under section 192 of the CBCA involving the Company, Challenger and the Challenger Shareholders. "Arrangement Agreement" means the Arrangement Agreement dated June 18, 2009 between the Company and Challenger in respect of the Arrangement. "BG" means BG International Limited, a wholly-owned subsidiary of BG Group PLC. "BG Arbitration" means the BG arbitration proceedings against the Company in accordance with the provisions of the Block 5(c) JOA, alleging various breaches of the Block 5(c) JOA by the Company as initiated on February 9, 2009. "BG Sale Agreement" means the Sale Agreement dated June 30, 2009 between the Company and BG in respect of the purchase of a 45% interest in Block 5(c) by BG. "Block 5(c)" means the "Intrepid" Block 5(c), covering approximately 32,383 hectares (80,041 acres) located approximately 97 kilometres (60 miles) off the east coast of Trinidad in the Columbus Basin as described in and subject to the terms of the PSC. "Block 5(c) Participation Agreement" means the Participation Agreement dated November 17, 2004 between the Company and Challenger in respect of Block 5(c) as amended and restated by the Amended and Restated Participation Agreement dated December 30, 2005 and as further amended and ratified by two Amendment and Ratification to Amended and Restated Participation Agreements dated August 11, 2007 and made effective August 1, 2007 and August 11, 2007. "Block 5(c) JOA" means the Block 5(c) JOA dated August11, 2007 between the Company, BG and Challenger in respect of Block 5(c). "Board" means the board of directors of the Company. "Bridge Facility" means the interim short-term $14,000,000 bridge facility entered into with Challenger on September 23, 2008. "Sonde" or the "Company" means Sonde Resources Corp. and all of its subsidiaries, unless the context otherwise requires. "CBCA" means the Canada Business Corporations Act, including the regulations promulgated thereunder, as amended from time to time. "CCAA" means the Companies' Creditors Arrangement Act, including the regulations promulgated thereunder, as amended from time to time. - 2 - "CCAA Proceedings" means the proceedings commenced by the Company, Canadian Superior Trinidad and Tobago Limited (now Sonde Resources Trinidad and Tobago Limited) and Seeker under the CCAA pursuant to an order of the Court dated March 5, 2009. "Centrica" means Centrica Resources Limited. "Challenger" means Challenger Energy Corp. "Challenger CCAA Proceedings" means the proceedings commenced by Challenger and Challenger Energy Trinidad and Tobago Ltd. under the CCAA pursuant to an order of the Court dated February 27, 2009. "Challenger Meeting" means the annual and special meeting of Challenger Shareholders held on August 7, 2009. "Challenger Shareholders" means the former holders of Challenger Shares and "Challenger Shareholder" means any one of them. "Challenger Shares" means the common shares in the capital of Challenger. "Crown Lands" means leases granted by a Canadian Provincial authority. "COGE Handbook" means the Canadian Oil and Gas Evaluation Handbook. "Common Shares" means the common shares in the capital of the Company. "Compromise Agreement" means the Compromise Agreement dated July 30, 2009 between the Company and BG. "COP 15" means the United Nation's Framework Convention on Climate Change 15th session of the Conference of Parties. "COP 16" means the United Nation's Framework Convention on Climate Change 16th session of the Conference of the Parties. "Court" means the Court of Queen's Bench of Alberta. "EPSA" means the Exploration and Production Sharing Agreement dated August 27, 2008 between the Company and Joint Oil. "ETAP" means Entreprise Tunisienne d'Activities Petrolicres. "Exploration and Production License" means the Exploration and Production License granted on July 27, 2007 to the Company and its joint venture partner by MEEI in respect of MG Block. "Federal Plan" means the Framework as amended by the Update. "Framework" means the 'Regulatory Framework for Air Emissions' paper released by the Government of Canada on April 26, 2007. "Financial Advisor" means Jennings Capital Inc. "GHG emissions" or "GHGs" means, collectively, carbon dioxide, methane, nitrous oxide and other emissions. "GLJ" means GLJ Petroleum Consultants Ltd. "GLJ Report" means the report dated March 9, 2011 prepared by GLJ evaluating the oil, NGL and natural gas reserves attributable to the properties of the Company effective December 31, 2010. "Independent Committee" means the independent committee of the Board. "Interim Order" means the order of the Court dated July 10, 2009 ordering the Challenger Meeting and setting out certain declarations and directions in respect of the Arrangement and the holding of the Challenger Meeting. - 3 - "Joint Oil" means the Joint Exploration, Production, and Petroleum Services Company that is owned equally by the Tunisian government via ETAP and the Libyan government via Libya Oil Holdings. "Libyan Sanctions" means the United Nations sanctions imposed on February 26, 2011 on the Libyan government and the consequent actions of the Canadian Government pursuant to the Special Economic Measures Act (Canada). "LNG Project" means the proposed development of a LNG regasification project in U.S. federal waters offshore New Jersey. "Mariner Block" means the "Mariner" Block, covering approximately 11,246 hectares (27,790 acres) located approximately 9 kilometres (5.6 miles) northeast of Sable Island, offshore Nova Scotia as described in and subject to the terms of the Mariner Exploration License 2409. "MEEI" means the Trinidad and Tobago Ministry of Energy and Energy Industries. "MG Block" means the "Mayaro/Guayaguayare" Block, covering approximately 23,522 hectares (58,080 acres) located approximately 6.4 kilometres (4 miles) off the east coast of Trinidad in the Columbus Basin as described in and subject to the terms of the Exploration and Production License. "Monitor" means Hardie & Kelly Inc., the monitor appointed by the Court in the CCAA Proceedings. "NI 51-101" means National Instrument 51-101, Standards of Disclosure for Oil and Gas Activities. "NI 51-102" means National Instrument 51-102, Continuous Disclosure Obligations. "Niko" means Niko Resources Ltd. "Niko Sale Agreement" means the Sale Agreement dated December 21, 2010 between the Company and Niko in respect of the purchase of the Company’s interests in Block 5(c) and the assumption of certain liabilities in respect of the MG Block by Niko. "NYSE Amex" means NYSE Amex LLC. "OPEC" means the Organization of the Petroleum Exporting Countries. "Options" means the options to acquire Common Shares issued under the stock option plan of the Company. "Palo Alto" means Palo Alto Investors, LLC. "Preferred Shares" means the preferred shares in the capital of the Company. "PSC" means the Production Sharing Contract dated July 20, 2005 between the Company and the Government of the Republic of Trinidad and Tobago in respect of Block 5(c). "Receiver" means Deloitte & Touche Inc. "Receivership" means the appointment of the Receiver over the 70% participating interest in Block 5(c) not owned by BG. "Receivership Order" means the February 11, 2009 order of the Court appointing Deloitte & Touche Inc. as receiver and manager of the 70% participating interest in Block 5(c) not owned by BG. "Rights Plan" means the shareholder rights plan of the Company. "Rights Plan Agreement" means the Shareholder Rights Plan Agreement dated June 3, 2010 between the Company and Valiant Trust Company. "ROFR" means a right of first refusal. "Sahara" means Canadian Sahara Inc. - 4 - "Scotia Waterous" means Scotia Waterous (USA) Inc. "SEC" means the United States Securities and Exchange Commission. "Seeker" means Seeker Petroleum Ltd. "Settlement Agreement" means the Settlement Agreement dated August 10, 2009 between the Company and Palo Alto. "Series A Preferred Shares" means the Series A, 5% U.S. cumulative redeemable preferred shares in the capital of the Company. "Series B Preferred Shares" means the Series B, 5% U.S. cumulative redeemable preferred shares in the capital of the Company. "Shareholders" means the holders of Common Shares and "Shareholder" means any one of them. "Stay" means the stay of all claims and actions against the assets of the Company, with the exception of the BG Arbitration, the Receivership and any steps taken by BG to respond to any steps taken to assert in any tribunal or court of competent jurisdiction or otherwise, the Company's rights in respect of its participating interest as described in the Block 5(c) JOA. "Swap Agreement" means the "Mariner" Block Swap Agreement dated August 27, 2008 between the Company and Joint Oil in respect of the Mariner Block. "Trinidad Sale Agreement" means the Purchase and Sale Agreement dated May 21, 2009 between the Company and Centrica relating to an interest in Block 5(c) approved by the Court on June4, 2009. "TSX" means the Toronto Stock Exchange. "TSXV" means the TSX Venture Exchange. "Update" means the 'Turning the Corner:Regulatory Framework for Industrial Greenhouse Gas Emissions' paper released by the Government of Canada on March 10, 2008. "U.S." or "United States" means the United States of America, its territories and possessions, any state of the United States, and the District of Columbia. "West Coast" means West Coast Opportunity Fund, LLC. GLOSSARY OF TECHNICAL TERMS In this Annual Information Form, the following technical terms and acronyms have the meanings specified below. "CBM" means coal based methane. "crude oil" or "oil" as described in the COGE Handbook means a mixture consisting mainly of pentanes and heavier hydrocarbons that exists in the liquid phase in reservoirs and remains liquid at atmospheric pressure and temperature. Crude oil may contain small amounts of sulphur and other non-hydrocarbons but does not include liquids obtained from the processing of natural gas. "development costs" means costs incurred to obtain access to reserves and to provide facilities for extracting, treating, gathering and storing the oil and gas from the reserves. More specifically, development costs, including applicable operating costs of support equipment and facilities and other costs of development activities, are costs incurred to: (a) gain access to and prepare well locations for drilling, including surveying well locations for the purpose of determining specific development drilling sites, clearing ground, draining, road building, and relocating public roads, gas lines and power lines, to the extent necessary in developing the reserves; - 5 - (b) drill and equip development wells, development type stratigraphic test wells and service wells, including the costs of platforms and of well equipment such as casing, tubing, pumping equipment and the wellhead assembly; (c) acquire, construct and install production facilities such as flow lines, separators, treaters, heaters, manifolds, measuring devices and production storage tanks, natural gas cycling and processing plants, and central utility and waste disposal systems; and (d) provide improved recovery systems. "developed non-producing reserves" are those reserves that either have not been on production, or have previously been on production, but are shut-in, and the date of resumption of production is unknown. "developed producing reserves"are those reserves that are expected to be recovered from completion intervals open at the time of the estimate. These reserves may be currently producing or, if shut-in, they must have previously been on production, and the date of resumption of production must be known with reasonable certainty. "development well" means a well drilled inside the established limits of an oil or gas reservoir, or in close proximity to the edge of the reservoir, to the depth of a stratigraphic horizon known to be productive. "exploration costs" means costs incurred in identifying areas that may warrant examination and in examining specific areas that are considered to have prospects that may contain oil and gas reserves, including costs of drilling exploratory wells and exploratory type stratigraphic test wells. Exploration costs may be incurred both before acquiring the related property (sometimes referred to in part as "prospecting costs") and after acquiring the property. Exploration costs, which include applicable operating costs of support equipment and facilities and other costs of exploration activities, are: (a) costs of topographical, geochemical, geological and geophysical studies, rights of access to properties to conduct those studies, and salaries and other expenses of geologists, geophysical crews and others conducting those studies (collectively sometimes referred to as "geological and geophysical costs"); (b) costs of carrying and retaining unproved properties, such as delay rentals, taxes (other than income and capital taxes) on properties, legal costs for title defence, and the maintenance of land and lease records; (c) dry hole contributions and bottom hole contributions; (d) costs of drilling and equipping exploratory wells; and (e) costs of drilling exploratory type stratigraphic test wells. "exploratory well" means a well that is not a development well, a service well or a stratigraphic test well. "field" means a defined geographical area consisting of one or more pools. "future net revenue" means the estimated net amount to be received with respect to the development and production of reserves (including synthetic oil, coal bed methane and other non-conventional reserves) estimated using constant prices or forecast prices and costs. "future prices and costs" means future prices and costs that are: (a) generally accepted as being a reasonable outlook of the future; (b) if, and only to the extent that, there are fixed or presently determinable future prices or costs to which the Company is legally bound by a contractual or other obligation to supply a physical product, including those for an extension period of a contract that is likely to be extended, those prices or costs rather than the prices and costs referred to in paragraph (a). "gross" means: - 6 - (a) in relation to the Company's interest in production or reserves, its "company gross reserves", which are its working interest (operating or non-operating) share before deduction of royalties and without including any royalty interests of the Company; (b) in relation to wells, the total number of wells in which the Company has an interest; and (c) in relation to properties, the total area of properties in which the Company has an interest. "LNG" means liquefied natural gas. "natural gas" as described in the COGE Handbook, means a mixture of lighter hydrocarbons that exist either in the gaseous phase or in solution in crude oil in reservoirs but are gaseous at atmospheric conditions. Natural gas may contain sulphur or other non-hydrocarbon compounds. "natural gas liquids" or "NGL" as described in the COGE Handbook, means those hydrocarbon components that can be recovered from natural gas as liquids including, but not limited to, ethane, propane, butanes, pentanes plus, condensate and small quantities of non-hydrocarbons. "net" means: (a) in relation to the Company's interest in production or reserves its working interest (operating or non-operating) share after deduction of royalty obligations, plus its royalty interests in production or reserves; (b) in relation to the Company's interest in wells, the number of wells obtained by aggregating the Company's working interest in each of its gross wells; and (c) in relation to the Company's interest in a property, the total area in which the Company has an interest multiplied by the working interest owned by the Company. "non-associated gas" means an accumulation of natural gas in a reservoir where there is no crude oil. "operating costs" or "production costs" means costs incurred to operate and maintain wells and related equipment and facilities, including applicable operating costs of support equipment and facilities and other costs of operating and maintaining those wells and related equipment and facilities. "possible reserves" are those additional reserves that are less certain to be recovered than probable reserves. It is unlikely that the actual remaining quantities recovered will exceed the sum of the estimated proved plus probable plus possible reserves. "probable reserves" are those additional reserves that are less certain to be recovered than proved reserves. It is equally likely that the actual remaining quantities recovered will be greater or less than the sum of the estimated proved plus probable reserves. "production" means the cumulative quantity of petroleum that has been recovered at a given date. "property" includes: (a) fee ownership or a lease, concession, agreement, permit, license or other interest representing the right to extract oil or gas subject to such terms as may be imposed by the conveyance of that interest; (b) royalty interests, production payments payable in oil or gas, and other non-operating interests in properties operated by others; and (c) an agreement with a foreign government or authority under which the Company participates in the operation of properties or otherwise serves as "producer" of the underlying reserves (in contrast to being an independent purchaser, broker, dealer or importer). but does not include supply agreements, or contracts that represent a right to purchase, rather than extract, oil or gas. "proved property" means a property or part of a property to which reserves have been specifically attributed. - 7 - "proved reserves" are those reserves that can be estimated with a high degree of certainty to be recoverable. It is likely that the actual remaining quantities recovered will exceed the estimated proved reserves. "reserves" are estimated remaining quantities of oil and natural gas and related substances anticipated to be recoverable from known accumulations, from a given date forward, based on: (a) analysis of drilling, geological, geophysical, and engineering data; (b) the use of established technology; and (c) specified economic conditions, which are generally accepted as being reasonable and shall be disclosed. Reserves are classified according to the degree of certainty associated with the estimates. "reservoir" means a porous and permeable subsurface rock formation that contains a separate accumulation of petroleum that is confined by impermeable rock or water barriers and is characterized by a single pressure system. "service well" means a well drilled or completed for the purpose of supporting production in an existing field. Wells in this class are drilled for the following specific purposes: gas injection (natural gas, propane, butane or flue gas), water injection, steam injection, air injection, salt-water disposal, water supply for injection, observation, or injection for combustion. "undeveloped reserves" are those reserves expected to be recovered from known accumulations where a significant expenditure (e.g., when compared to the cost of drilling a well) is required to render them capable of production. They must fully meet the requirements of the reserves classification (proved, probable, possible) to which they are assigned. In multi-well pools, it may be appropriate to allocate total pool reserves between the developed and undeveloped categories or to sub-divide the developed reserves for the pool between developed producing and developed non-producing. This allocation should be based on the estimator's assessment as to the reserves that will be recovered from specific wells, facilities and completion intervals in the pool and their respective development and production status. "unproved property" means a property or part of a property to which no reserves have been specifically attributed. "well abandonment costs" means costs of abandoning a well (net of salvage value) and of disconnecting the well from the surface gathering system. They do not include costs of abandoning the gathering system or reclaiming the well site. Certain other terms used herein but not defined herein are defined in NI51-101 and, unless the context otherwise requires, shall have the same meanings herein as in NI51-101. CURRENCY All dollar amounts set forth in this Annual Information Form are expressed in Canadian dollars, except where otherwise indicated. References to Canadian dollars or "$" are to the currency of Canada and references to U.S. dollars or "US$" are to the currency of the United States. The following table sets forth: (i)the exchange rate in effect at the end of each of the periods indicated; (ii)the average of exchange rates in effect on the first business day of each month during such periods; and (iii)the high and low exchange rates during each such periods, in each case based on the Bank of Canada noon buying rate for one Canadian dollar as expressed in U.S. dollars. Year ended December 31 Rate at end of period US$1.0054 US$0.9564 US$0.8166 Average rate during period US$0.9674 US$0.8757 US$0.9381 High US$0.9278 US$0.9748 US$1.0289 Low US$1.0054 US$0.7698 US$0.7711 FORWARD-LOOKING INFORMATION Certain information included in this Annual Information Form and the documents incorporated by reference herein constitutes forward-looking information under applicable securities legislation. Such forward-looking information is provided for the purpose of providing information about management's current expectations and plans relating to the - 8 - future. Readers are cautioned that reliance on such information may not be appropriate for other purposes, such as making investment decisions. Forward-looking information typically contains statements with words such as "anticipate", "believe", "expect", "plan", "intend", "estimate", "propose", "project" or similar words suggesting future outcomes or statements regarding an outlook. Forward-looking information in this Annual Information Form and the documents incorporated by reference herein include, but is not limited to, information with respect to: ● obtaining MEEI approval of the Niko Sale Agreement and closing the transactions contemplated therein; ● volume and product mix of the Company's oil and gas production; ● future oil and gas prices and interest rates in respect of the Company's commodity risk management programs; ● future liquidity, creditworthiness and financial capacity; ● volumes and estimated value of the Company's oil and gas reserves; ● future results from operations and operating metrics; ● the life of each of the Company's reserves; ● future interest rates; ● future costs, expenses and royalty rates; ● future development, exploration and other expenditures; ● the amount and timing of future asset retirement obligations, and ● the Company's tax pools. Furthermore, information relating to "reserves" is deemed to be forward-looking information, as it involves the implied assessment, based on certain estimates and assumptions, that the reserves described can be recovered and profitable in the future. The assumptions relating to the reserves of the Company are discussed under "Statement of Reserves Data and Other Oil and Gas Information". Forward-looking information is based on a number of factors and assumptions which have been used to develop such information but which may prove to be incorrect. Although the Company believes that the expectations reflected in such forward-looking information are reasonable, undue reliance should not be placed on forward-looking information because the Company can give no assurance that such expectations will prove to be correct. In addition to other factors and assumptions which may be identified in this Annual Information Form and the documents incorporated by reference herein, assumptions have been made regarding and are implicit in, among other things: ● the ability to obtain MEEI approval of the Niko Sale Agreement and close the transactions contemplated therein; ● the ability of the Company to implement a plan of development for the 7th of November Block; ● the ability of the Company to obtain financing on acceptable terms; ● field production rates and decline rates; ● the ability of the Company to secure adequate product transportation; ● the impact of increasing competition in or near the Company's properties; ● the timely receipt of any required regulatory approvals; ● the ability of the Company to obtain qualified staff, equipment and services in a timely and cost efficient manner to develop its business; - 9 - ● the Company's ability to operate the properties in a safe, efficient and effective manner; ● the ability to replace and expand oil and natural gas reserves through acquisition, development of exploration; ● the timing and costs of pipeline, storage and facility construction and expansion; ● future oil and natural gas prices; ● currency, exchange and interest rates; ● the regulatory framework regarding royalties, taxes and environmental matters; and ● the ability of the Company to successfully market its oil and natural gas products. Readers are cautioned that the foregoing list is not exhaustive of all factors and assumptions which have been used. By its nature, forward-looking information is subject to a number of risks and uncertainties, which could cause actual results or other expectations to differ materially from those anticipated, including those material risks set forth under "Risk Factors" in this Annual Information Form, "Risk Management" in the financial statements of the Company for the year ended December 31, 2010 and "Risk Management" and "Risk Assessment" in the management discussion and analysis of the Company for the year ended December 31, 2010. The Company is exposed to several operational risks inherent in exploiting, developing, producing and marketing crude oil and natural gas. These risks include but are not limited to: ● the failure to obtain MEEI approval of the Niko Sale Agreement and to close the transactions contemplated therein; ● the unknown impact of the turmoil in Tunisia and Libya on the Company’s rights and obligations for the development of the 7th of November Block; ● the unknown impact of the Libyan Sanctions on the Company's obligations and development of the 7th of November Block; ● the unsettled and volatile political and security situations in Libya and Tunisia; ● sufficient liquidity for future operations; ● cost of capital risk to carry out the Company's operations; ● economic risk of finding and producing reserves at a reasonable cost; ● reliance on reserve estimates for the year as well as on acquisitions; ● financial risk of marketing reserves at an acceptable price given market conditions; ● fluctuations in commodity prices, foreign exchange and interest rates; ● operational matters related to non-operated properties; ● delays in business operations, pipeline restrictions, blowouts; ● debt service and indebtedness may affect the market price of the Common Shares; ● the continued availability of adequate debt and equity financing and cash flow to fund planned expenditures; ● unforeseen title defects; ● aboriginal land claims; ● increased competition and the lack of availability of qualified personnel or management; - 10 - ● loss of key personnel; ● ability to attract key personnel, including the hiring of a Chief Financial Officer; ● uncertainty of government policy changes; ● the risk of carrying out operations with minimal environmental impact; ● operational hazards and availability of insurance; ● industry conditions including changes in laws and regulations including the adoption of new environmental laws and regulations and changes in how they are interpreted and enforced; ● general economic, market and business conditions; ● competitive action by other companies; ● the ability of suppliers to meet commitments; ● stock market volatility; ● obtaining required approvals of regulatory authorities; ● creditworthiness of counterparties; and ● failure to realize anticipated benefits of the Arrangement. The forward-looking information contained in this Annual Information Form and the documents incorporated by reference herein are made as of the date of such documents and the Company undertakes no obligation to update publicly or revise any forward-looking information, whether as a result of new information, future events or otherwise, except as required by applicable securities laws. The forward-looking information contained in this Annual Information Form and the documents incorporated by reference herein are expressly qualified by this cautionary statement. SHARE CONSOLIDATION On June 3, 2010, the Company consolidated the Common Shares on a five-for-one basis. As such, unless otherwise specifically stated, information contained herein in respect of the Company's share capital which is: (i) as of a date that is prior to June 3, 2010, is presented on a pre-consolidation basis; and (ii) as of a date that is on or after June 3, 2010, is presented on a post-consolidation basis. - 11 - SONDE RESOURCES CORP. General The Company was incorporated pursuant to the provisions of the ABCA as "297272 Alberta Ltd." on March 21, 1983. Subsequently, the articles of the Company have been amended as follows: · on April 17, 1993 to change the name of the Company to "KapaIua Gold Mines Ltd." and to remove the private company restrictions; · on November 16, 1993 to change the name of the Company to "Prize-Energy Inc." and to consolidate the issued and outstanding Common Shares on a one-for-five basis; · on January 19, 1999 to permit the appointment of additional directors between annual meetings of Shareholders and to restate the articles in a consolidated form; · on August 24, 2000 to change the name of the Company to "Canadian Superior Energy Inc." and toconsolidate the issued and outstanding Common Shares on a one-for-two basis; · on January 31, 2006 to add the Series A Preferred Shares to the authorized share capital of the Company; · on February 3, 2010 to add the Series B Preferred Shares to the authorized share capital of the Company; and · on June 3, 2010 to change the name of the Company to "Sonde Resources Corp." and to consolidate the issued and outstanding Common Shares on a one-for-five basis. The Company is a reporting issuer, or the equivalent, in the provinces of British Columbia, Alberta, Saskatchewan, Ontario, Quebec, Manitoba, Nova Scotia and Newfoundland. The Common Shares are listed and posted for trading on the TSX and the NYSE Amex (the successor exchange to the American Stock Exchange) under the symbol "SOQ". The head office of the Company is located at 3200, 500 – 4th Avenue S.W., Calgary, Alberta, T2P 2V6 and its registered office is located at 3700, 400 – 3rd Avenue S.W., Calgary, Alberta, T2P 4H2. In addition, the Company has offices located in Drumheller, Alberta; and Gammarth, Tunis, Tunisia. In 2011, the Company has closed or is closing its offices in Jersey City New Jersey, St. Clair, Port of Spain, Trinidad and Tobago. Inter-Corporate Relationships The percentage of votes attaching to all voting securities of the material subsidiaries beneficially owned, or controlled or directed, directly or indirectly, by the Company, as well as the jurisdiction where the subsidiary was incorporated, continued, formed or organized, as the case may be, is set forth below. - 12 - GENERAL DEVELOPMENT OF THE BUSINESS General The Company is engaged in the exploration for, and acquisition, development and production of, petroleum and natural gas with operations in Western Canada , offshore Trinidad and Tobago (subject to obtaining MEEI approval to close the transactions contemplated in the Niko Sale Agreement), and North Africa. See "Statement of Reserves Data and Other Oil and Gas Information." The Company also reviews new drilling opportunities and potential acquisitions, both domestic and international, to supplement its exploration and development activities. Three Year History The following is a description of the general development of the business of the Company over the last three financial years. For a description of the business of the Company, see "Description of the Business". On January 14, 2008, the Company announced the successful flow testing of the first zone of the "Victory" well, the first well drilled by the Company offshore Trinidad on Block 5(c). On January 28, 2008, the Company announced the successful flow testing of the second zone of the "Victory" well, the first well drilled by the Company offshore Trinidad on Block 5(c). On February 5, 2008, Messrs. Thompson and Snethun were appointed as the Chief Financial Officer of the Company and the Vice President, Western Canada of the Company, respectively. On March 26, 2008, the Company acquired Seeker by way of a plan of arrangement under section 192 of the CBCA, for consideration of approximately $51.6 million, including assumed net debt of approximately $8.5 million. Approximately 7,651,866 Common Shares were issued and $22.2 million cash was paid in exchange for all of the issued and outstanding common shares of Seeker. The acquisition of Seeker was a significant acquisition for which disclosure was required under Part 8 of NI 51-102. A Business Acquisition Report on Form 51-102F4 was filed on June 4, 2008 in respect of the acquisition, a copy of which is available on SEDAR at www.sedar.com. On May 20, 2008, the Company announced its participation in the LNG Project. The LNG Project was to be conducted by a 50/50 joint venture between the Company and Global LNG Inc. Under the terms of the joint venture agreement, the Company agreed to advance the first US$10.0 million of the pre-construction costs for the LNG Project. On August 13, 2009, the Company executed an agreement as a result of which the Company became the 100% owner of the LNG Project (through, its subsidiary, Liberty Natural Gas LLC) and became responsible for 100% of the ongoing costs. On July 5, 2008, the Company entered into the 7th of November Block Participation Agreement with Sahara pursuant to which the parties agreed to jointly participate (on a 50/50 basis) in the acquisition of the exclusive right to explore for, develop and produce crude oil and natural gas from the 7th of November Block located offshore of Libya and Tunisia. Under the terms of the 7th of November Block Participation Agreement, upon execution of the EPSA granting such exploration, development and production rights, the Company was to use reasonable efforts to transfer a 50% participating interest in the EPSA to Sahara. Sahara's participating interest was to be held in trust by the Company until Sahara was recognized as a party to the EPSA. Sahara was obligated to pay its share of the project costs incurred after July 5, 2009. On August 13, 2008, the Company announced the successful flow testing of the "Bounty" well, the second well drilled by the Company offshore Trinidad on Block 5(c). On August 27, 2008, the Company entered into the EPSA with Joint Oil. Under the terms of the EPSA, the Company was named the operator of the 7th of November Block. On August 27, 2008, the Company also entered into the Swap Agreement with Joint Oil pursuant to which Joint Oil was granted a 3% overriding royalty interest and an optional participating interest in the Mariner Block, offshore - 13 - Nova Scotia. If at the end of August 2011, no well is drilled on the Mariner Block, Joint Oil has the right to put back and sell the overriding royalty to the Company for US$12.5 million. On September 3, 2008, the Company completed a private placement of 8,750,000 units, each unit comprised of one Common Share and one-half of a Common Share purchase warrant at a price of US$4.00 per unit for gross proceeds of approximately US$35.0 million. Each Common Share purchase warrant entitled the holder to purchase a Common Share for a period of one year at a price of US$4.75 per Common Share. By September 3, 2009, all of the outstanding Common Share purchase warrants issued as part of the private placement had expired. On September 23, 2008, the Company entered into a Bridge Facility with Challenger to enable Challenger to close on a $30 million equity financing. On December 31, 2008, Challenger defaulted on repayment of the Bridge Facility. On December 4, 2008, Craig McKenzie resigned as the Chief Executive Officer of the Company and as a member of the Board. Michael Coolen was appointed as the Chief Executive Officer of the Company. On December 5, 2008, the Company completed a private placement of 10,323,581 Common Shares issued on a "flow-through" basis at a price of $1.55 per Common Share for gross proceeds of approximately $16.0 million. From February 2009 through September 2009, the Company and Challenger were involved in the CCAA Proceedings which are described in detail elsewhere in this Annual Information Form. See "Description of the Business - Bankruptcy and Similar Procedures." On February 10, 2009, the Company announced its proposal to monetize a 25% or larger interest in Block 5(c) and its related discoveries, subject to acceptable terms and conditions, and subject to all required approvals. On February 17, 2009, the Company received a demand letter from Canadian Western Bank for repayment of all amounts outstanding under the Company's $45.0 million credit facility with Canadian Western Bank by February 23, 2009. On February 23, 2009, the Company advised that it had reached an accommodation with Canadian Western Bank whereby the demand for repayment of all amounts outstanding under the Company's credit facility with Canadian Western Bank was extended to February 27, 2009 (further extended on March 2, 2009 to March 12, 2009). The credit facility had been permanently reduced the previous week from $45.0 million to $37.5 million with a payment of approximately $7.5 million made to Canadian Western Bank by the Company from the sale of certain Western Canadian properties. On March 3, 2009, the Company announced the successful flow testing of the "Endeavour" well, the third well drilled by the Company offshore Trinidad on Block 5(c). On April 24, 2009, Messrs. Noval and Coolen ceased to be the Executive Chairman of the Board and the President, Chief Executive Officer and Chief Operating Officer of Corporation, respectively. Jake Harp was appointed Interim Chairman of the Board. On April 30, 2009, Leif Snethun was appointed as the Chief Operating Officer of the Company. On June 30, 2009, the Company entered into the BG Sale Agreement with respect of the purchase of its 45% interest in Block 5(c) by BG. For more information with respect to the BG Sale Agreement, see "Bankruptcy and Similar Procedures". On September 9, 2009, the annual and special meeting of the Shareholders was held at which time the Shareholders approved the Arrangement and elected Messrs. Brittain, Chronister, Funk, Roach, Turnbull and Watkins as directors. On September 14, 2009, Marvin Chronister was appointed as the Chairman of the Board. - 14 - On September 15, 2009, the Company paid all amounts outstanding including accrued interest owed on its $37.5 million credit facility with Canadian Western Bank and obtained a new $25.0 million demand revolving credit facility with National Bank of Canada. See "Description of the Business - Bankruptcy and Similar Procedures - CCAA Proceedings". On September 15, 2009, pursuant to the CCAA Proceedings, the Company acquired Challenger, by way of the Arrangement, for consideration of approximately $77.8 million, including assumed net debt of approximately $54.4 million. Approximately 27,728,346 Common Shares were issued in exchange for all of the issued and outstanding Challenger Shares. The Company also assumed 9,925,000 Challenger Share purchase warrants which were exercisable at a proportionally adjusted exercise price for Common Shares based on the same exchange ratio by which the Common Shares were issued for Challenger Shares under the Arrangement. By March 6, 2010, 9,725,000 Challenger Share purchase warrants assumed by the Company had expired or were exercised. For more information with respect to the Arrangement, see "Description of the Business - Bankruptcy and Similar Procedures". On October 28, 2009, National Bank of Canada increased the Company's demand revolving credit facility from $25.0 million to $40.0 million. The credit facility is subject to its next scheduled review in April 2011. On December 21, 2009, the Company announced that due to the current industry environment and market conditions, the Company allowed the Mayflower Exploration License 2406 and the Marauder Exploration License 2415, both offshore Nova Scotia, to lapse in favour of focusing on Trinidad and Tobago, Western Canada and North Africa. The Company extended the Mariner Exploration License 2409 until December 31, 2010. On January 18, 2010, James H.T. Riddell was appointed as a member of the Board. On January 19, 2010, the Company completed a private placement of 114,424,238 Common Shares at a price of $0.52 per Common Share for gross proceeds of approximately $59.5 million. On February 3, 2010, the Company converted the entire issued and outstanding Series A Preferred Shares in the aggregate principal amount of US$15,000,000 owned by West Coast for an equal number of Series B Preferred Shares and 2,500,000 Common Share purchase warrants. Each Common Share purchase warrant entitles West Coast to purchase a Common Share until December 31, 2011 at a price of US$0.65 per Common Share. For a description of the Series A Preferred Shares and the Series B Preferred Shares, see "Description of Share Capital - Series A Preferred Shares" and "Description of Share Capital - Series B Preferred Shares". For more information with respect to the conversion of the Series A Preferred Shares, see the Material Change Report of the Company dated February 4, 2010, a copy of which is available on SEDAR at www.sedar.com and is incorporated by reference herein. On July 5, 2010, the Company and Sahara finalized the 7th of November Block JOA. In addition, the two parties entered into a clarification agreement which, among other matters, gave Sahara until September 15, 2010 to pay its share of costs, plus interest, incurred after April 1, 2010. Sahara's failure to pay its share of costs, plus interest, when due would constitute a default under the terms of the 7th of November Block JOA. On September 16, 2010, the Company, as operator under the 7th of November Block JOA, the Company issued a Notice of Default to Sahara due to Sahara's failure to pay when due its share of joint account expenses associated with the 7th of November Block. Under the terms of the 7th of November Block JOA, a formal default period began 5 business days after issuance of that notice and Sahara had until October 15, 2010, to pay all outstanding joint account expenses associated with its 50% working interest in the 7th of November Block. On September 24, 2010,Robb Thompson announcedhis decision to resign as the Chief Financial Officer of the Company to pursue other interests. On October 20, 2010, the Company announced that Sahara had failed to cure its default under the 7th of November Block JOA and that the Company was therefore exercising its option to require that Sahara completely withdraw from the 7th of November Block, thereby forfeiting its 50% working interest to the Company. In response, Sahara filed for creditor protection under the Bankruptcy and Insolvency Act (Canada), with the intention of making a proposal to its creditors (including the Company). - 15 - On October 21, 2010 Messrs. Schanck, Dirks and Barkwell were appointed the President and Chief Executive Officer, Chief Operating Officer, and Interim Chief Financial Officer of the Company, respectively. On November 21, 2010, the Company announced that the Court had ruled in the Company's favour, dismissing the creditor protection previously afforded Sahara and lifting the stay protecting Sahara. As a result, Sahara was notified that Sonde was exercising its option to require that Sahara completely withdraw from the 7th of November Block, thereby forfeiting its 50% working interest to the Company. On December 15, 2010, Jack W. Schanck was appointed as a member of the Board. On December 21, 2010, the Company entered into the Niko Sale Agreement in respect of the purchase of its interests in Block 5(c) and the assumption of certain liabilities in respect of the MG Block by Niko. For more information with respect to the Niko Sale Agreement, see "Principal Properties - International - Offshore Trinidad and Tobago". In December 2010, the Mariner Exploration License 2409 expired and at the end of August 2011, Joint Oil has the right to put back and sell the overriding royalty to the Company for US$12.5 million. Recent Developments On January 11, 2011, the Company announced the successful drilling and production testing of its 100% working interest in the Zarat North -1 well on the 7th of November Block. The well has been temporarily abandoned while the Company evaluates the recoverable reserve scenarios, development options and cost estimates for the field's development. On February 24, 2011, the Company announced that it had sold its subsidiary, Liberty Natural Gas LLC, which owned a 100% working interest in the LNG Project to an entity related to West Face Capital Inc. for US$1.0 million and an entitlement to receive a deferred cash consideration of US$12.5 million payable upon Liberty Natural Gas LLC's first successful gas delivery. The sale had an effective date of February 22, 2011. On February 25, 2011, the Company closed on an acquisition/development demand note for $20 million secured by the Company's Western Canada development plans with a variable rate of interest (4.25% as of the date hereof).Repayment and the acquisition/development demand is scheduled to commence May 2011 at $0.6 million per month.The initial drawdown for the acquisition/development demand note was in March 2011. On February 14, 2011, the Company entered into a commodity hedging contract which sets a floor of $4.11 based on the AECO index on 5,000 GJ per day of natural gas from March 1, 2011 until December 31, 2011 and a floor of US$100 on 250 bbl/d of crude oil from March 1, 2011 until December 31, 2012 based on the WTI index. The Company will receive the difference if either commodity goes below the contract price and remit to seller the amount that exceeds the contract price monthly. Significant Acquisitions The Company did not complete any significant acquisitions during the year ended December 31, 2010 for which disclosure was required under Part 8 of NI 51-102. DESCRIPTION OF THE BUSINESS General The Company is engaged in the exploration for, and acquisition, development and production of, petroleum and natural gas with operations in Western Canada offshore Trinidad and Tobago (subject to obtaining MEEI approval to close the transactions contemplated in the Niko Sale Agreement) and North Africa. See "Statement of Reserves Data and Other Oil and Gas Information." The Company also reviews new drilling opportunities and potential acquisitions, both domestic and international, to supplement its exploration and development activities. - 16 - Competitive Conditions The oil and natural gas industry is intensely competitive in all its phases. The Company competes with numerous other participants in the search for, and the acquisition of, oil and natural gas properties and in the marketing of oil and natural gas. The Company's competitors include resource companies which have greater financial resources, staff and facilities than those of the Company. Competitive factors in the distribution and marketing of oil and natural gas include price and methods and reliability of delivery. The Company believes that its competitive position is equivalent to that of other oil and gas issuers of similar size and at a similar stage of development. See "Risk Factors - Competition". Cycles The development of oil and gas reserves is dependent on access to areas where exploration and production is to be conducted. Seasonal weather variations, including freeze-up and break-up, affect access in certain circumstances. Environmental Protection The oil and gas industry is subject to environmental regulations pursuant to applicable legislation. Such legislation provides for restrictions and prohibitions on release or emission of various substances produced in association with certain oil and gas industry operations, and requires that well and facility sites be abandoned and reclaimed to the satisfaction of environmental authorities. As at December 31, 2010, the Company recorded an obligation on its balance sheet of $15.3 million for well abandonment costs. The Company maintains an insurance program consistent with industry practice to protect against losses due to accidental destruction of assets, well blowouts, pollution and other operating accidents or disruptions. The Company also has operational and emergency response procedures and safety and environmental programs in place to reduce potential loss exposure. No assurance can be given that the application of environmental laws to the business and operations of The Company will not result in a curtailment of production or a material increase in the costs of production, development or exploration activities or otherwise adversely affect The Company's financial condition, results of operations or prospects. See "Risk Factors – Environmental Risks" and "Industry Conditions". Employees The Company has a total of 35 full-time staff, 8 staff members in its Drumheller, Alberta office, three staff members in its St. Clair, Port of Spain, Trinidad and Tobago office, and two consultants in its Gammarth, office. Foreign Operations In addition to its Canadian operations, The Company is engaged in the exploration for oil and natural gas in offshore Trinidad and Tobago (subject to obtaining MEEI approval to close the transactions contemplated in the Niko Sale Agreement) and North Africa. International oil and gas operations are subject to inherent risks and uncertainties which are beyond the control of the Company, particularly those associated with exploring for, and developing, economic quantities of hydrocarbons, volatile commodity prices, political risks, foreign exchange rates, issues relating to global supply and demand, government regulations, and environmental matters. The Company's international exploration ventures may entail certain political and technical business risks. The Company's strategy is to mitigate such risks by aligning itself with partners and engaging personnel and consultants that have international experience. The Company continues to monitor the recent turmoil in Libya and Tunisia and the Libyan Sanctions and their effect on the Company’s interests in North Africa. See "Risk Factors - Foreign Political and Security Issues", "Risk Factors - Foreign Operations", "Risk Factors - Foreign Legal Systems" and "Risk Factors - Foreign Currency Rates". Bankruptcy and Similar Procedures CCAA Proceedings On February 8, 2009, BG served the Company with a default notice under the provisions of the Block 5(c) JOA, alleging various breaches of the Block 5(c) JOA by the Company. On February 9, 2009, BG initiated the BG Arbitration. On February 11, 2009, upon application of BG, the Receiver was appointed with respect to the 70% - 17 - participating interest in Block 5(c) not owned by BG. Pursuant to the Receivership Order, the Receiver, in conjunction with BG, would operate Block 5(c). On April 21, 2009, BG took over as the operator of Block 5(c). On February 12, 2009, Challenger received notification that BG had obtained an order appointing the Receiver. On February 27, 2009, Challenger obtained an order for protection under the CCAA. This order commenced the Challenger CCAA Proceedings and allowed Challenger to remain in possession and control of its property, carry on its business and retain employees and other service providers. Extensions to the initial order commencing the Challenger CCAA Proceedings were granted on March 23, 2009, April 20, 2009, June 4, 2009 and July 10, 2009 and protection for Challenger under the CCAA was extended to September 5, 2009. On February 18, 2009, the Company served Challenger and BG with a default notice under the provisions of the Block 5(c) JOA alleging various breaches of the Block 5(c) JOA by one or both of BG and Challenger. A further default notice was served on Challenger by the Company on March 24, 2009 with respect to Challenger's obligations under the Block 5(c) Participation Agreement. In addition, on March 24, 2009, the Company served Challenger with a default notice under the Bridge Facility and the Block 5(c) JOA. The foregoing default notices issued against Challenger were stayed in accordance with the terms of the Challenger CCAA Proceedings. On March 4, 2009, the Company filed an application with the Court for an order allowing the Company to prepare a plan of arrangement under the CCAA, and staying all claims and actions against the Company and its assets. On March 5, 2009, the application of the Company for an initial order granting protection under the CCAA was successful. The result of this successful application was that the Company was permitted to prepare a plan of arrangement, and all claims and actions against the assets of the Company, with the exception of the BG Arbitration, the Receivership and any steps taken by BG to respond to any steps taken to assert in any tribunal or court of competent jurisdiction or otherwise and the Company's rights in respect of its participating interest as described in the Block 5(c) JOA, were stayed. The initial order permitted the Company to remain in possession and control of its property, carry on its business and retain employees and other service providers. While this initial order was in effect, worked with the court-appointed Monitor and continued to implement a plan of arrangement for its creditors, which included the initiative to sell an undivided 45% interest in Block 5(c). The Company advised the Court that such a sale would allow the Company to restructure in an organized manner and emerge from the CCAA Proceedings in due course. On March 11, 2009, the Company announced that the NYSE Amex had halted the trading of the Common Shares. In addition, the NYSE Amex advised the Company of its intention to file a delisting application with the SEC due to its determination that the Company had continuing listing deficiencies. On March 25, 2009, the Court granted an order under the CCAA to extend the CCAA Proceedings. The extension of the March 5, 2009 initial order allowed the Company to continue to prepare a plan of arrangement for its creditors and continued the Stay. Further extensions of the CCAA Proceedings were granted on May 4, 2009, June 4, 2009 and July 23, 2009. The Stay expired on September 15, 2009. On April 2, 2009, the Independent Committee retained the Financial Advisor. Under the terms of the engagement agreement between the parties, the Financial Advisor agreed to assist the Independent Committee in exploring and reviewing alternatives potentially available to the Company including, but not limited to, a sale of the Company, a recapitalization, an equity injection or a sale of certain assets with a view to the Company's successful emergence from the CCAA Proceedings. On April 22, 2009, the Company attended a hearing with the NYSE Amex regarding its intention to file a delisting application with the SEC. Following the hearing, the NYSE Amex advised the Company that it had decided to withdraw its proposed delisting application and that the Common Shares would continue to be halted from trading for an interim period pending the resolution of the CCAA Proceedings. On May 7, 2009, the Company announced that the NYSE Amex had reassessed its previous decision to halt the trading of the Common Shares. The NYSE Amex stated that the reassessment was based on its review of the May 4, 2009 order under the CCAA to extend the CCAA Proceedings and the filing of the Company's audited financial statements and related documents. The Common Shares resumed trading on the NYSE Amex on May 6, 2009. - 18 - On July 10, 2009, the Court approved an Arrangement Agreement contemplating the Arrangement wherein the Company would acquire all the issued and outstanding Challenger Shares by the issuance of 0.51 Common Shares in exchange for each Challenger Share. On July 27, 2009, the Company announced that the NYSE Amex had notified the Company that it continued to remain below certain continued listing standards as set forth in section 1003(a) (iv) of the NYSE Amex LLC Company Guide and that the NYSE Amex extended the date for compliance from July 31, 2009 to September 30, 2009. On August 10, 2009, the Company entered into the Settlement Agreement with Palo Alto, a Shareholder, which as of the date of the Settlement Agreement held 9.3% of the Common Shares then outstanding. The provisions of the Settlement Agreement became effective upon approval of the Monitor and the Court in the CCAA Proceedings. Notable provisions of the Settlement Agreement were as follows: · the Company would nominate Messrs. Brittain, Chronister, Funk, Roach, Turnbull and Watkins (of whom the first four were proposed by Palo Alto) for election as directors and solicit proxies for their election at the annual and special meeting of the Shareholders to be held on September 9, 2009; · within 30 days of the Company emerging from CCAA protection, the Company would reimburse Palo Alto for recruitment costs of up to US$200,000 and legal costs of up to US$510,000; and · Palo Alto would vote its Common Shares in favour of the election of the nominees listed above and would withdraw its meeting requisition. On August 17, 2009, the Company filed the Arrangement with the Court. The purpose of the Arrangement was to affect a compromise and settlement of all affected claims in order to allow the Company to restructure its affairs for the benefit of all stakeholders, with a view to expediting the recovery of amounts owed to obtain payment in full for the affected creditors. The details of the Arrangement are summarized as follows: · The Company would acquire all of the Challenger Shares pursuant to the terms of the Arrangement Agreement, including its 25% interest in Block 5(c); · The Receivership proceedings would be terminated; · BG would acquire a 45% interest in Block 5(c) from the Company for US$142.5 million; · BG would withhold two amounts from the purchase price, the first amount was the Receiver's claim of US$52.0 million plus costs (as contemplated in the Compromise Agreement) and the second amount was US$20.0 million to be held in escrow by BG as operator under the Block 5(c) JOA; · The Company would pay to the Monitor an amount sufficient to fund the affected creditors' pool and disputed claims reserve; and · The Company would enter into a new revolving credit facility and security agreement with a Canadian chartered bank for $25.0 million. On September 9, 2009, the annual and special meeting of the Shareholders was held at which time the Shareholders voted in favour of the Arrangement Agreement and elected Messrs. Brittain, Chronister, Funk, Roach, Turnbull and Watkins as directors. The Challenger Shareholders approved the Arrangement Agreement on August 7, 2009. On September 11, 2009, the creditors approved the Arrangement under the CCAA. On September 14, 2009, the Arrangement was sanctioned by the Court. The Arrangement was implemented following the various transactions that were completed on September 15, 2009. Accordingly, the Company emerged from CCAA protection. On October 28, 2009, the Company announced that the TSX had completed its review of the Common Shares and determined that the Company had met the TSX's original listing requirements. On November 30, 2009, the NYSE Amex advised the Company that it had resolved all continued listing deficiencies. - 19 - Background to the Arrangement On September 29, 2008, the Board appointed a special committee to deal with issues concerning Challenger's ability to fund its obligations under the Block 5(c) Participation Agreement. On February 8, 2009, the Board resolved that the Company pursue the sale of a 25% interest or more in Block 5(c) and by an agreement dated February 19, 2009, the Company retained Scotia Waterous as its agent to facilitate such sale. Forty-three different companies were contacted from Scotia Waterous' offices in Calgary, Houston, London and Beijing, many of which companies executed confidentiality agreements and then had access to a virtual data room. Many of the interested parties also had detailed technical and commercial meetings with the Company and Scotia Waterous personnel. As a result of this process, several indicative proposals were received by Scotia Waterous by the due date, being March 23, 2009. Those parties submitting indicative bids were requested to make firm offers by no later than April 22, 2009 and two firm bids were received on that date from two large well capitalized international companies. On April 1, 2009, the Board appointed the Independent Committee to direct, oversee, monitor and otherwise facilitate the Company's exploration and evaluation of various strategic alternatives to maximize value for the Shareholders and address the interests of the Company's creditors and other stakeholders. The Independent Committee retained the Financial Advisor as its financial advisor on April 2, 2009. On April 6, 2009, the Independent Committee met with the Financial Advisor and various counsel. Counsel was instructed to pursue negotiations with respect to the sale of an interest in Block 5(c). The Financial Advisor was directed to conduct a limited auction process with respect to the Company's Western Canadian assets. The previously constituted special committee charged with dealing with issues between the Company and Challenger was dissolved and the Independent Committee assumed its mandate. On April 23, 2009, the Independent Committee resolved to instruct the Financial Advisor to proceed, inter alia, with completing an analysis for an appropriate exchange ratio for a merger with Challenger, finalizing the economic terms with Challenger and preparing a letter of intent. In late April, 2009, informal discussions began between members of the special committee and the Independent Committee, along with the Financial Advisor and Peters & Co. Limited, financial advisor to Challenger, with respect to the acquisition by the Company of Challenger and all of the assets of Challenger, including, but not limited to, Challenger's interest in Block 5(c). On May 5, 2009, Challenger and the Company entered into a confidentiality agreement. On May 22, 2009, the Financial Advisor advised the Independent Committee that, given the progress being made on the Block 5(c) sales process and recapitalization process and the bids received, it was not advisable to proceed with the sale of the Western Canadian assets at that time. On May 26, 2009, Challenger and the Company signed a non-binding letter of intent to negotiate a formal agreement to effect the acquisition by the Company of Challenger, subject to the negotiation of definitive agreements, the satisfactory completion of due diligence and receipt of board approvals. Between May 5, 2009 and June 17, 2009, Challenger and the Company completed their respective financial and legal due diligence reviews of each other, and during this time they began negotiating the terms of the Arrangement Agreement. Between May 5, 2009 and June 18, 2009, members of the Independent Committee, along with the Financial Advisor, met on numerous occasions to discuss the terms of the proposed business combination with Challenger. On June 2, 2009, the Company entered into an agreement of purchase and sale with Centrica, under which Centrica agreed to acquire from the Company a 45% interest in Block 5(c) for approximately US$142.5 million in cash. On May 22, 2009, the Board approved the sale and the transactions contemplated in the Trinidad Sale Agreement. The transactions were subject to the satisfaction of certain conditions including satisfaction of the ROFR held by other parties to the Block 5(c) JOA and to approvals of the Court and the Government of the Republic of Trinidad and Tobago. On June 30, 2009, BG sent a notice to the Company and to Challenger advising both parties that BG was electing to exercise its ROFR, as provided by the Block 5(c) JOA, to purchase the 45% interest in Block 5(c) that the Company has agreed to sell to Centrica. Following the receipt of the notice of exercise of the ROFR, BG and the Company entered into negotiations to finalize the terms of a sale agreement for the purchase of a 45% interest in Block 5(c) by BG. On June 30, 2009, the BG Sale Agreement was entered into. - 20 - On June 11, 2009, the Independent Committee met formally to consider the Arrangement Agreement and the Independent Committee's recommendation to the Board. The Independent Committee was updated on the status of the Arrangement Agreement and reviewed the terms and conditions of the Arrangement Agreement including the exchange ratio. After discussions and after reviewing: (i)the advice of the Financial Advisor, including their verbal fairness opinion; (ii) legal advice as to the terms of the Arrangement Agreement; (iii) the impact of the Arrangement Agreement and merger with Challenger on the Trinidad Sale Agreement; (iv) the alternatives available to the Company under the CCAA Proceedings; and (v) the impact on the Company if the CCAA Proceedings are not satisfied completely, the Independent Committee unanimously concluded that it recommend to the Board that the Board approve the proposed Arrangement. On June 11, 2009, the Board, having received an oral fairness opinion from the Financial Advisor, approved the execution of the Arrangement Agreement. On June 18, 2009, the board of directors of Challenger, on recommendation of special committee of the board of directors of Challenger and with the benefit of an oral opinion from Peters & Co. Limited, its financial advisor,as to the fairness of the Arrangement to the Challenger Shareholders, approved the execution of the Arrangement Agreement. The Arrangement Agreement was executed on June 18, 2009. The Arrangement was announced prior to the opening of markets on June 19, 2009. On July 10, 2009 Challenger obtained the Interim Order. On July 30, 2009, BG and the Company entered into the Compromise Agreement, under which the Company agreed to pay BG the Receiver's claim of US$52.0 million plus costs in full and complete satisfaction of all BG claims and actions against the Company and Challenger under the CCAA Proceedings and the Challenger CCAA Proceedings, respectively. In accordance with the Compromise Agreement, the settlement amount was set off against the US$142.5 million purchase price for the 45% interest in Block 5(c) under the BG Sale Agreement. The Challenger Shareholders approved the Arrangement Agreement on August 7, 2009. On September 9, 2009, the annual and special meeting of the Shareholders was held at which time the Shareholders voted in favour of the Arrangement Agreement and elected Messrs. Brittain, Chronister, Funk, Roach, Turnbull and Watkins as directors. On September 11, 2009, the creditors approved the Arrangement under the CCAA. On September 14, 2009, the Arrangement was sanctioned by the Court. The Arrangement was implemented following the various transactions that were completed on September 15, 2009. Accordingly, the Company emerged from CCAA protection. Social or Environmental Policies The health and safety of employees, contractors and the public, as well as the protection of the environment, is of utmost importance to the Company. To this end, the Company has instituted health and safety policies and programs and endeavours to conduct its operations in a manner that will minimize both adverse effects and consequences of emergency situations by: · complying with government regulations and standards, particularly relating to the environment, health and safety; · conducting operations consistent with industry codes, practises and guidelines; · ensuring prompt, effective response and repair to emergency situations and environmental incidents; · providing training to employees and contractors to ensure compliance with corporate safety and environmental rules and procedures; and · communicating openly with members of the public regarding its activities. - 21 - The Company believes that all employees have a vital role in achieving excellence in environmental, health and safety performance. This is best achieved through careful planning and the support and active participation of everyone involved. PRINCIPAL PROPERTIES A summary description of the Company's major producing and exploration properties is set out below. References to gross volumes refer to total production. References to net volumes refer to the Company's working interest share before the deduction of royalties payable to others. Western Canada The Company derives all of its production and cash flow from Western Canada. We are now summarizing regional data by cash generating units (“CGU”). Approximately 65% of the Company's production comes from the Drumheller area of Alberta (Southern Alberta CGU). The balance of production largely comes from the Kaybob/Windfall (Central Alberta CGU) and Boundary Lake/Eaglesham areas (Northern Alberta CGU). No new wells were drilled in 2010; instead the Company concentrated on an extensive portfolio of suspended wells. The Company re-entered and re-completed 12 wells (all operated), and performed 19 additional work-over's, with an aggregate economic success rate of 89%. Despite the lack of drilling, this program effectively eliminated base decline in the third and fourth quarter. The Company ended the year at an average daily net production rate of approximately 2,800 BOE/d (83% natural gas), compared to average net production at December 31, 2009 of 2,897 BOD/d. In addition, The Company had approximately 700 gross BOE/d awaiting tie-in at year-end 2010. At December 31, 2010, the Company held 446,222 gross / 316,760 net acres in Western Canada the majority of which is operated by the Company. Drumheller Drumheller contains a wide variety of low-moderate risk operated development opportunities for oil, Cretaceous tight gas sands, and Cretaceous CBM, vertically-stacked on a concentrated, high working interest land position. Of particular importance are operated positions in six oil pools, the largest of which are the Mannville I pool (lower Cretaceous Ellerslie sandstone) and the Michichi Detrital pool (lower Cretaceous Detrital sandstone). The Company is planning a multi-year re-development of these oil pools using horizontal drilling and multi-stage fracturing technology, and has identified 65 future horizontal oil infill locations. In addition, the Company owns over 150 locations in the form of both producing and suspended vertical wells that hold potential for re-development of existing zones and development of new, principally shallower non-producing zones. The Company plans an aggressive work-over and re-development program targeting the Cretaceous Ellerslie, Glauconitic and Viking formations in these locations during 2011. Kaybob/Windfall The Company's Kaybob/Windfall area assets contain a series of vertically-stacked Cretaceous and Jurassic tight gas sand development opportunities, of principal importance being the Windfall Gething pool. The Company had good success proving the economic viability and a geographic limit of this liquids-rich gas play with two vertical re-entries in 2010, and is preparing to develop the pool using horizontal wells and multi-stage fracturing. The Company has identified 14 horizontal development locations on its acreage base and plans proof-of-concept drilling at two of these locations in 2011. In addition, the Company holds a number of attractive re-entry candidates targeting Jurassic Nordegg and Cretaceous Viking tight gas sands, and plans a modest re-development program targeting these wells in 2011. In addition to the conventional opportunities outlined above, the Company has amassed approximately 65,000 net acres of Duvernay rights in the Kaybob and Puskwaskau areas of north-central Alberta. The Company believes that the Duvernay contains a potentially robust oil resource play opportunity, and plans participation in two gross wells in 2011 to begin evaluation of the play. - 22 - International Offshore North Africa (Tunisia and Libya) The Company acquired the Exploration and Production concession for the 768,000 acre 7th of November Block, offshore Tunisia and Libya, on August 27, 2008. The exploration work commitment for the first phase (four years) of the seven year exploration period includes three exploration wells, 500 square kilometres (311 square miles) of 3D seismic, and one appraisal well. The Company holds a 100% working interest in the concession. The appraisal well obligation was satisfied by drilling the Zarat North-1, which was temporarily abandoned on January 11, 2011 while the Company evaluates the recoverable reserve scenarios, development options and cost estimates for the field’s development. The well was the third drilled on the large Zarat anticlinal feature, following two wells drilled by Marathon in 1992 and 1994, respectively. It encountered 240 net feet of gas/condensate and oil pay in the Eocene El Gueria limestone, with oil/water and gas/oil contacts at the same structural elevation found in the Marathon wells. Tested in three separate intervals, the Zarat North-1 flowed at sustained rates averaging eight MMcf/d of natural gas plus 750 bbl/d of condensate. The Company is currently evaluating the commercial development potential of the feature, as well as discussing unitization options with owners of an adjacent concession. In 2011, the Company will continue fulfilling its obligations to the concession by shooting approximately 600 square kilometres of new 3D seismic at Zarat North-1 and at one additional exploration lead, and preparation for two additional wells in early 2012. Both the governments of Tunisia and Libya are in political turmoil.During January, 2011, protests in Tunisia led to the overthrow of the government.Election of a new national constituent assembly is scheduled to take place on July 24, 2011 and while relative calm has been restored, uncertainty remains over the future direction of the country.Similarly, widespread protests over the government in Libya have occurred and a state of war exists between government and opposition forces.This has led to the cessation of oil production in the country, military intervention by Western forces and the imposition of Libyan Sanctions.While this turmoil has not had a direct impact on the Company’s 7th of November Block current activities it may significantly and adversely affect the Company including the functioning of Joint Oil, the pace of future development plans and activities, the ability to secure supplies and personnel, make payments to Joint Oil and the ability to attract joint venture partners or financing. All of the activity related to this concession will be monitored by the Company to ascertain the impact if any of the turmoil in Tunisia and Libya and the impact, if any of the Libyan Sanctions. Offshore Trinidad and Tobago On December 21, 2010, the Company entered into the Niko Sale Agreement with respect to the purchase of its interests in Block 5(c) by Niko for an aggregate purchase price of US$87.5 million, to be satisfied at closing by the payment of US$75.5 million in cash and the assumption of the Company's US$12.0 million liability under the performance guarantee provided for in the MG Block. A US$20 million debenture was provided by the Company to support the deposit made by Niko in the event that the Niko Sale is not completed.BG waived it’s ROFR with respect to the Niko Sale. The Niko Sale Agreement is subject to the satisfaction of certain conditions including approval from the MEEI. Upon closing, the Company will cease all operations in Trinidad and Tobago and completely exit the country. Offshore Nova Scotia, Canada The Company relinquished Mariner Exploration License 2409 in December 2010, its remaining assets in Eastern Canada. Pursuant to the Swap Agreement, Joint Oil was awarded an overriding royalty interest and optional participating interest in the Mariner Block as part of the contract to obtain the concession in the 7th of November Block. If at the end of August 2011, no well is drilled on the Mariner Block, Joint Oil has the right to put back and sell the overriding royalty to the Company for US$12.5 million. As the Mariner Block has now been relinquished, the Company will enter in discussions with Joint Oil to seek alternatives settlement options. No assurance can be given that the Company will succeed in mitigating its obligations. In addition, the Company will need to monitor the impact, if any, of the Libyan Sanctions on the foregoing. - 23 - STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION GLJ prepared the GLJ Report in accordance with NI 51-101. The GLJ Report evaluated, as at December 31, 2010, the oil, NGL and natural gas reserves attributable to the properties of the Company. All of the Company's reserves are located in the Canadian provinces of, Alberta, British Columbia and Saskatchewan. The tables below are summaries of the oil, NGL and natural gas reserves of the Company and the net present value of future net revenue attributable to such reserves as summarized in the GLJ Report based on forecast price and cost assumptions. The tables summarize the data contained in the GLJ Report and as a result may contain slightly different numbers than such report due to rounding. Also due to rounding, certain columns may not add exactly. The net present value of future net revenue attributable to the Company's reserves is stated without provision for interest costs and general and administrative costs, but after providing for estimated royalties, production costs, development costs, other income, future capital expenditures, and well abandonment costs for only those wells assigned reserves by GLJ. It should not be assumed that the undiscounted or discounted net present value of future net revenue attributable to the Company's reserves estimated by GLJ represent the fair market value of those reserves. Other assumptions and qualifications relating to costs, prices for future production and other matters are summarized herein. The recovery and reserve estimates of the Company's oil, NGL and natural gas reserves provided herein are estimates only and there is no guarantee that the estimated reserves will be recovered. Actual reserves may be greater than or less than the estimates provided herein. The values shown for income taxes and future net revenue after income taxes were calculated on a stand-alone basis in the GLJ Report. The values shown may not be representative of future income tax obligations, applicable tax horizon or after tax valuation. The GLJ Report is based on certain factual data supplied by the Company and GLJ's opinions of reasonable practice in the industry. The extent and character of ownership and all factual data pertaining to the Company's petroleum properties and contracts (except for certain information residing in the public domain) were supplied by the Company to GLJ and accepted without any further investigation. GLJ accepted this data as presented and neither title searches nor field inspections were conducted. Summary of Oil and Gas Reserves Gross Reserves Net Reserves Light and Medium Crude Oil NGLs Natural Gas Light and Medium Crude Oil NGLs Natural Gas Reserve Category Mbbls Mbbls MMcf Mbbls Mbbls MMcf Proved Developed Producing Developed Non-Producing 43 99 40 69 Undeveloped 10 3 9 2 Total Proved Probable Total Proved Plus Probable - 24 - Summary of Net Present Value of Future Net Revenue Before Future Income Tax Expenses and Discounted at (%/year) 0% 5% 10% 15% 20% Reserve Category (M$) (M$) (M$) (M$) (M$) Proved Developed Producing Developed Non-Producing Undeveloped Total Proved Probable Total Proved Plus Probable After Future Income Tax Expenses and Discounted at (%/year) 0% 5% 10% 15% 20% Reserve Category (M$) (M$) (M$) (M$) (M$) Proved Developed Producing Developed Non-Producing Undeveloped Total Proved Probable Total Proved Plus Probable Total Future Net Revenue (Undiscounted) Revenue Royalties Operating Costs Development Costs Abandonment and Reclamation Costs Future Net Revenue Before Future Income Tax Expenses Future Income Tax Expenses Future Net Revenue After Future Income Taxes Expenses Reserve Category (M$) (M$) (M$) (M$) (M$) (M$) (M$) (M$) Total Proved - Total Proved Plus Probable - - 25 - Future Net Revenue By Production Group Future Net Revenue Before Future Income Tax Expenses and Discounted at 10%/year(1) Unit Value Before Future Income Tax Expenses and Discounted at 10%/year Reserve Category and Product Group (M$) ($/BOE) Total Proved Light and Medium Crude Oil Associated Gas and Non-Associated Gas Non-Conventional Oil and Gas Activities (CBM) Total Total Proved Plus Probable Light and Medium Crude Oil Associated Gas and Non-Associated Gas Non-Conventional Oil and Gas Activities (CBM) Total Note: Other revenue and costs not related to a specific production group have been allocated proportionately to production groups. Summary of Pricing, Exchange Rate and Inflation Rate Assumptions GLJ employed the following pricing, exchange rate and inflation rate assumptions as of December 31, 2010 in estimating the Company's reserves data, using forecast prices and costs. Alberta NGLs Bank of Canada Average Noon Exchange Rate NYMEX WTI Near Month Futures Contract Crude Oil at Cushing Oklahoma ICE BRENT Near Month Futures Contract Crude Oil FOB North Sea Light Sweet Crude Oil (40 API, 0.3%S) at Edmonton Bow River Crude Oil Stream Quality at Hardisty Lloyd Blend Crude Oil Stream Quality at Hardisty WCS Crude Oil Stream Quality at Hardisty Heavy Crude Oil Proxy (12 API) at Hardisty Light Crude Oil (35 API, 1.2 %S) at Cromer Medium Crude Oil (29 API, 2.0%S) at Cromer Spec Ethane Edmonton Propane Edmonton Butane Edmonton Pentanes Plus Year Infla- tion % $US/$ $US/bbl $US/bbl $/bbl $/bbl $/bbl $/bbl $/bbl $/bbl $/bbl $/bbl $/bbl $/bbl $/bbl 2 2 2 2 2 Thereafter escalation rate of 2% Year Alberta Plant Gate Saskatchewan Plant Gate British Columbia Henry Hub NYMEX Near Month Contract Midwest Price at Chicago AECO/NIT Spot Spot Constant [2011] $ ARP Aggre- gator Alliance Sask Energy Spot Sumas Spot Westcoast Station 2 Spot Plant Gate Sulphur FOB Vancouver Alberta Sulphur at Plant Gate $US/ MMBtu $US/ MMBtu $/ MMBtu $/MMBtu $/MMBtu $/MMBtu $/MMBtu $/MMBtu $/MMBtu $/MMBtu $/MMBtu $/MMBtu $US/LT $/LT Thereafter escalation rate of 2% Notes: Unless otherwise stated, the gas price reference point is the receipt point on the applicable provincial gas transmission system known as the plant gate. The plant gate price represents the price before raw gas gathering and processing charges are deducted. AECO – C Spot refers to the one month price averaged for the year. - 26 - The weighted average realized sales prices by the Company for the year ended December 31, 2010 was $3.07/Mcf for natural gas net of transportation and impact of the natural gas hedge, $71.86/bbl for light and medium crude oil and $55.67/bbl for NGLs. Reconciliation of Corporation Gross Reserves by Product Type The following table sets forth the changes the Company's reserve volume estimates made as at December 31, 2010 and the corresponding estimates as at December 31, 2009, using forecast prices and costs. Light and Medium Crude Oil CBM Natural Gas NGLs Total Oil Equivalent Gross Proved Gross Probable Gross Proved Plus Probable Gross Proved Gross Probable Gross Proved Plus Probable Gross Proved Gross Probable Gross Proved Plus Probable Gross Proved Gross Probable Gross Proved Plus Probable Gross Proved Gross Probable Gross Proved Plus Probable Factors (Mbbl) (Mbbl) (Mbbl) (MMcf) (MMcf) (MMcf) (MMcf) (MMcf) (MMcf) (Mbbl) (Mbbl) (Mbbl) (MBOE) (MBOE) (MBOE) Dec. 31, 2009 Extensions and Improved Recovery 40 28 69 38 43 81 Technical Revisions 28 9 37 62 62 58 46 Discoveries Acquisitions 73 11 4 15 44 16 60 Dispositions Economic Factors Production Dec. 31, 2010 Proved Undeveloped Reserves The following table sets forth the volumes of proved undeveloped reserves that were first attributed for each of the Company's product types for each of the most recent three financial years and, in the aggregate, before that time, using forecast prices and costs. Financial Year End Light and Medium Crude Oil Natural Gas NGLs (Mbbl) (MMcf) (Mbbl) Prior to December 31, 2008 - 3 December 31, 2008 13 3 December 31, 2009 9 1 December 31, 2010 10 3 Proved undeveloped reserves are generally those reserves related to planned infill drilling locations. The Company's proved undeveloped reserves are forecasted to be developed during the next two years. Probable Undeveloped Reserves The following table sets forth the volumes of probable undeveloped reserves that were first attributed for each of the Company's product types for each of the most recent three financial years and, in the aggregate, before that time, using forecast prices and costs. Financial Year End Light and Medium Crude Oil Natural Gas NGLs (Mbbl) (MMcf) (Mbbl) Prior to December 31, 2008 87 December 31, 2008 December 31, 2009 December 31, 2010 9 - 27 - Probable undeveloped reserves relate to wells to be drilled, tied in and brought on-stream in future. The Company's probable undeveloped reserves are forecasted to be developed during the following two to four years in accordance with the Company's development program and budget. Significant Factors and Uncertainties Affecting Reserves Data The process of estimating reserves is complex. It requires significant judgments and decisions based on available geological, geophysical, engineering, and economic data. These estimates may change substantially as additional data from ongoing development activities and production performance becomes available and as economic conditions impacting oil and gas prices and costs change. The reserve estimates contained herein are based on current production forecasts, prices and economic conditions. As circumstances change and additional data becomes available, reserve estimates also change. Estimates made are reviewed and revised, either upward or downward, as warranted by the new information. Revisions are often required due to changes in well performance, prices, economic conditions and governmental restrictions. Although every reasonable effort is made to ensure that reserve estimates are accurate, reserve estimation is an inferential science. As a result, the subjective decisions, new geological or production information and a changing environment may impact these estimates. Revisions to reserve estimates can arise from changes in year-end oil and gas prices, and reservoir performance. Such revisions can be either positive or negative. Future Development Costs The following table sets forth the development costs deducted in the estimation in the GLJ Report of future net revenue attributable to proved reserves and proved plus probable reserves, using forecast prices and costs. Total Proved Total Proved Plus Probable Year (M$) (M$) - 11 Remaining Years Total for all years undiscounted The Company expects to fund its future development from internally generated cash flow from operations, debt (where deemed appropriate) and new equity issues (if available on favourable terms). In addition, the Company may consider farm-out arrangements for certain projects. The Company does not expect that the cost of funding will make the development of a property uneconomic for the Company, nor is it expected that the cost of such funding will impact the Company's reserves or future net revenue. - 28 - Oil and Gas Wells The following table sets forth the number and status of wells in which the Company has a working interest as at December 31, 2010. Location Light and Medium Crude Oil Natural Gas Producing Non-Producing Producing
